Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 1 of 21 PagelD: 783

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

CASE No.: 20-cv-12659
GENERAL MOTORS LLC, and Honorable Robert Kugler
GENERAL MOTORS COMPANY, District Court Judge
Plaintiffs, Honorable Karen Williams
Magistrate Judge
V.
JOSEPH ASHTON,
Defendant.

 

 

 

DEFENDANT JOSEPH ASHTON’S SUPPLEMENTAL BRIEF IN
SUPPORT OF HIS MOTION TO DISMISS THE CLAIM OF BREACH OF
FIDUCIARY DUTY

Rodman E. Honecker, Esq.
WINDELS MARX LANE &
MITTENDORF, LLP

120 Albany Street Plaza

New Brunswick, NJ 08901
Attorneys for Defendant Joseph
Ashton

On the Brief:
Bradley D. Simon, Esq. (pro hac vice)
Ben J. Kusmin, Esq. (pro hac vice)

{11942208:1}
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 2 of 21 PagelD: 784

 

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES. ...........cccscsstecssccesccsseecesecesaeccseeeeaeersseesseesesaeeseeenseneens ii
I. Michigan’s Substantive Law Applies to the Breach of Fiduciary Duty
Cla oe ececessceeeeeessneeeeseneeeeeseeeeceseaceeeereseeeeeeseneeeesesaeeeeessaeeeeeseeaeesessaeeseeasoes |
A The Statute of Limitations Defense Raises a Choice of Law Issue...... 1
B. | Under New Jersey Choice of Law Rules, Michigan Law Applies....... 2
Il. The Breach of Fiduciary Duty Claim is Untimely Under Michigan’s Statute
Of LIMItatiONs .........cessccceescceesseeeseeeesnaeeesteeeeseaeeseneeeeseeeeeeeaeecesnaeseeseeeesnetteseaees 6
III. The Statute of Limitations Should Not be Tolled one eeseceneeseeeeaes 8
CONCLUSION ........ccccccsssccssssssecesssesssecesneesseceesecessessauessaeessaecesaecesdeceaeeseneeeseeeseenaees 15
CERTIFICATE OF SERVICE... ccccsessceseeceseeesnecesesesneeeseecsneeesnaeceneesseeseneeseennees 17

{11942208:1} i
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 3 of 21 PagelD: 785

TABLE OF AUTHORITIES

Page(s)

Cases
Caravaggio v. D'Agostini,

166 N.J. 237, 765 A.2d 182 (2001)... eesccccssncecestsesseeeeseeeeerssseecssseeseaeeeeerseseeees 1
Delphi Auto. PLC v. Absmeier,

167 F. Supp. 3d 868 (E.D.Mich. Mar. 1, 2016)... cceccsseesseseseecersessreeerercntenes 11
Edelson V., L.P. v. Encore Networks, Inc.,

2013 U.S. Dist. LEXIS 66192 (D.N.J. May 9, 2013) ....cccccecccccssssseceseeseesensensees 2
Groth-Hill Land Co. v. Gen. Motors LLC,

2013 U.S. Dist. LEXIS 103039 (N.D. Cal. July 23, 2013)... cececeseeseeseeeeees 14
Klaxon Co. v. Stentor Elec. Mfg. Co,

313 U.S. 487 (1941) i eeecsseccseecseecsnecsaeecsseeesseeeeessseceesueceseeceaesensecsnssessasens 2
Levitt v. Riddell Sports (In re MacGregor Sporting Goods),

199 B.R. 502 (D.N.J. Bankr. Nov. 27, 1995)......cccsccssscessecessecsesescsesessseesssesseenens 1
McCarrell v. Hoffmann-La Roche, Inc.,

227 N.J. 569 (2017)... ecccessccessnseeeeseeecsseesessecsesseessesseepeseesenseseseestecesseuusssceens 2,3,5
Moll v Abbott Laboratories,

444 Mich. 1, 506 N.W.2d 816 (1993)... eccccsccsssesssesssesssceseeessesscecsesesessesseseees 10
MTK Food Services, Inc. v. Sirius America Ins. Co.,

455 N.J. Super. 307, 189 A.3d 914 (App. Div. 2018) occ ccccesessecessesseetsessenes 5
Pitcock v. Kasowitz, Benson, Torres & Friedman, LLP,

426 N.J. Super. 582, 46 A.3d 586 (App. Div. 2012) woe eessesesseereesesreseees 5
Precious Creation, Inc. v. Mercantile Bank Mortg. Co., LLC,

731 Fed. App’x 498 (6th Cir, 2018)... ccccssccsscssscsssesseesescssesescssssecsrserseens 14,15
Sports Mgmt. Network v. Busch,

2019 U.S. Dist. LEXIS 35663 (E.D. Mich. Mar. 6, 2019) .0...ccceeereseeeees 1, 2,6

{11942208:1} il
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 4 of 21 PagelD: 786

State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC,

107 F. Supp. 3d 772 (E.D. Mich. 2015)... ccccceccccssessecesseeesesseeeneeessseeeseeesees 12
P.V. ex rel. T.V. v. Camp Jaycee,

LOT N.S. 132 (2008) oo. eee ecececcsneecesneeeceseeeseneeeeseeecesaeeeesseeceeeeeeneeerteessseseetees 4
Trentadue v. Gorton,

479 Mich. 378, 738 N.W.2d 664 (2007)......cecccccscecesecseeesnseceneeeseeeseeeeneeensenaes 1,6
Villareal v. R.J. Reynolds Tobacco Co.,

839 F.3d 958 (11th Cir, 2016)... eee cecccceseeeeesssessseeeesteeevenseeessseesnseeeesseeenees 13
Wiebel v. Morris,

2018 N.J. Super. Unpub. LEXIS 2673 (App. Div. 2018)... ccc ceeseeeeees 5
Statutes
MCL § 600.5805 oo. eecceeceneessreeceseceeneeessneeeeseeeeesaeesseeessesesenseeesseseesasenseeeesees 1,6
MCL § 600.5827 oo... iceeececccsceessececensececceeeeseaeesecseeeesseeeccseeecsseeeeesseesenssesenseeensaaenses 6, 7
MCL § 600.5829-5838 ooo ccccceneeeenecseneecesaeeeeeeeeeseseesaeseeceneeessaseessseeseseeerseeeseeesees 6
MCL § 600.5855 oo. ceeccceeeececeeneeeceseeeeeeesseeesesseceseesesseceesstesntaesensaeegs 8,9, 10, 13
NSA. ZAR LD ec ccceececneeercneeeeeneeeceaneecsaeeseaeessessesssecessseeeensaeecesarsensuserssnessteees 1
Other Authorities
Restatement (Second) of Conflict of Laws § 142 oo. iec ieee eccceseseesrsnseensneeers 2,3

{11942208:1} iti
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 5 of 21 PagelD: 787

In response to the Court’s request for supplemental briefing on 1) which
forum’s substantive law applies to the breach of fiduciary claim; 2) whether the
claim is barred by the statute of limitations; and 3) whether the statute of limitations
should be tolled, ECF 35 at 21, Defendant Joseph Ashton respectfully states as

follows.

I. Michigan’s Substantive Law Applies to the Breach of Fiduciary Duty
Claim

A. The Statute of Limitations Defense Raises a Choice of Law Issue

Under New Jersey’s choice-of-law rules, Michigan law should apply to GM’s
breach of fiduciary duty claim, which is plainly untimely under Michigan’s statute
of limitations. The statute of limitations argument raises a choice-of-law issue,
because New Jersey law differs from Michigan law in two key respects. First, New
Jersey law provides a six-year statute of limitations for a breach of fiduciary duty
claim, Levitt v. Riddell Sports (In re MacGregor Sporting Goods), 199 B.R. 502,
512 (D.N.J. Bankr. Nov. 27, 1995)(citing N.J.S.A. 2A:14-1), while Michigan law
provides a three-year statute of limitations. Sports Mgmt. Network v. Busch, 2019
US. Dist. LEXIS 35663, *21 (E.D. Mich. Mar. 6, 2019) (citing MCL § 600.5805).
Second, New Jersey law applies the common law discovery rule, which can toll the
applicable statute of limitations, Caravaggio v. D'Agostini, 166 N.J. 237, 245, 765

A.2d 182, 186 (2001), while Michigan law does not. Trentadue v. Gorton, 479 Mich.

(11942208:1} l
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 6 of 21 PagelD: 788

378, 738 N.W.2d 664, 669-670 (2007). Rather, Michigan applies only statutory
tolling mechanisms, which are shorter than the otherwise applicable statutes of
limitation. Sports Mgmt., 2019 U.S. Dist. LEXIS 35663 at *22. Because statutes
of limitation are outcome determinative, there is a real conflict which must be
resolved. McCarrell v. Hoffmann-La Roche, Inc., 227 N.J. 569, 591 (2017)(“Going
forward, to avoid any confusion, we are establishing a bright-line rule: a conflict of
law is present whenever the selection of one statute of limitations over another is

outcome dispositive.”).

B. Under New Jersey Choice of Law Rules, Michigan Law Applies

A federal court sitting in diversity ordinarily applies the choice-of-law rules
of the state in which the court sits to determine which state's law applies. Edelson
V., L.P. v. Encore Networks, Inc., 2013 U.S. Dist. LEXIS 66192, *40 (D.N.J. May
9, 2013) (citing Klaxon Co. v. Stentor Elec. Mfg. Co,, 313 U.S. 487, 496, (1941)).
The New Jersey Supreme Court’s recent decision in McCarreill provides the
framework for determining which state’s law provides the statute of limitations for

a given claim. 227 N.J. at 591.

In McCarrell, the New Jersey Supreme Court adopted the Restatement
(Second) of Conflict of Laws § 142 to analyze choice of law with respect to the
statute of limitations issue. McCarrell, 227 N.J. at 574. As the McCarrell Court

recognized, “[t]he essential purpose of substantive tort law is to provide a remedy to

{11942208:1} 2
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 7 of 21 PagelD: 789

a party who has been wronged, whereas the essential purpose of a statute of
limitations is to encourage litigants to file timely claims and to bar the litigation of

stale claims.” Id. at 592 (citations omitted).

Restatement Section 142 begins with a presumption in favor of the forum

state—here, New Jersey. Then, Section 142 instructs that:

In general, unless the exceptional circumstances of the case make
such a result unreasonable:

(1) The forum will apply its own statute of limitations barring the
claim [or]

(2) The forum will apply its own statute of limitations permitting the
claim unless:

(a) maintenance of the claim would serve no substantial interest
of the forum; and

(b) the claim would be barred under the statute of limitations of a
state having a more significant relationship to the parties and the
occurrence.

McCarrell, supra, 227 N.J. at 592, quoting Restatement (Second) § 142. Under
Section 142(2), a court considers whether maintenance of the claim would serve “no
substantial interest” of New Jersey when the action—as here—would be timely
under the New Jersey statute of limitations, but is barred by the statute of limitations
of another state having a significant relationship to the parties and the occurrence.
See id.; see also McCarrell, 227 N.J. at 599. In McCarrell, the action was timely
under New Jersey’s statute of limitations, but would have been barred under

Alabama’s statute of limitations, and thus, Restatement Section 142(2) applied. The

{11942208:1} 3
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 8 of 21 PagelD: 790

same analysis is necessary here, because GM’s breach of fiduciary claim would be
timely under New Jersey’s statute of limitations, but would be barred under
Michigan’s—the critical question is whether New Jersey has any substantial interest
in the maintenance of GM’s breach of fiduciary claim, to establish the most

significant relationship.

Under the most significant relationship standard, the law of the state of the
injury is applicable unless another state has a more significant relationship to the
parties and issues. P.V. ex rel. T.V. v. Camp Jaycee, 197 N.J. 132, 143 (2008). The
following factors are also relevant to the analysis: (i) the place where the conduct
causing the injury occurred, (ii) the domicile, residence, nationality, place of
incorporation and place of business of the parties, and (iii) the place where the
relationship, if any, between the parties is centered. Jd. at 141 (quoting Restatement

(Second) § 145(2)(a)-(d)).

The allegations of the Amended Complaint make abundantly clear that
Michigan is the only state with substantial interests in this claim. Each of the
Plaintiffs, General Motors LLC and General Motors Company, is a citizen of
Delaware and Michigan, with its principal place of business in Michigan. (AC {| 7-
8) The breach of fiduciary duty claim arises out of acts and omissions allegedly
committed by Mr. Ashton while he was a board member of General Motors in

Michigan. Ud. J§ 2,5, 34). Those breaches include an alleged failure to disclose an

{11942208:1} 4
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 9 of 21 PagelD: 791

alleged bribery scheme orchestrated by FCA, a Michigan company, (id. [J 10, 114),
and a kickback scheme that occurred in Michigan and defrauded the CHR, a
Michigan tax-exempt corporation. (Ud. ff 20, 37-53, 114). As a result of these
breaches, which allegedly enabled the 2015 collective bargaining process to be
corrupted, id. J{ 4-5, “GM was forced to incur billions of dollars in increased labor

costs,” id. | 5, which were paid to UAW-represented GM employees in Michigan.

The fact that Ashton is a New Jersey resident does not counsel a different
result. See Pitcock v. Kasowitz, Benson, Torres & Friedman, LLP, 426 N.J. Super.
582, 46 A.3d 586 (App. Div. 2012)(applying shorter New York statute of limitations
in case brought by a New Jersey resident); M7K Food Services, Inc. v. Sirius
America Ins. Co., 455 N.J. Super. 307, 189 A.3d 914 (App. Div. 2018)(applying
shorter Pennsylvania statute of limitations in legal malpractice action); Wiebel v.
Morris, 2018 N.J. Super. Unpub. LEXIS 2673, *20-22 (App. Div. 2018)(applying
shorter SOL to bar claim under McCarrell). The McCarrell Court emphasized that,
“when the forum state has no interest in the litigation and the claim is barred by
another state's [shorter] statute of limitations, the forum state generally should not
entertain the claim” in order to discourage “egregious examples of forum shopping.”
Id. 596 (citing Restatement (Second) § 142, comment g.). It follows that Michigan’s

three-year statute of limitations for breach of fiduciary duty should be applied here.

{11942208:1} 5
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 10 of 21 PagelD: 792

II. The Breach of Fiduciary Duty Claim is Untimely Under Michigan’s
Statute of Limitations

Michigan has a three-year statute of limitations for breach of fiduciary duty
claims. Sports Mgmt., 2019 U.S. Dist. LEXIS 35663 at *21 (citing MCL §
600.5805). The calculation of the statute of limitations is governed by MCL §
600.5827, which provides that, “the claim accrues at the time the wrong upon which
the claim is based was done regardless of the time when damage results.”! Under
Michigan law, a plaintiff cannot invoke the common law discovery rule to claim that
his cause of action first accrues when he knew or should have known of the breach
because “[t]he Michigan Supreme Court did away with the common law discovery
rule in [Trentadue}.” Id. at *22. The Court in Trentadue found that the statutory
scheme is “exclusive and thus precludes the common law practice of tolling accrual
based on discovery in cases where none of the statutory tolling provisions apply.”

Trentadue, 738 N.W.2d at 670.

Applying the above principles, because GM filed its original complaint in this
action on September 14, 2020, ECF No. 1, its claim for breach of fiduciary duty will
be barred by the Michigan statute of limitations if its claim accrued more than three

years earlier, i.e., before September 14, 2017.

 

1 MCL § 600.5829-5838 provides exceptions not applicable here.

{11942208:1} 6
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 11 of 21 PagelD: 793

The “Time of the Wrong”

GM’s claim for breach of fiduciary duty accrued “at the time of the wrong
upon which the claim is based,” MCL § 600.5827. The Court must thus determine
when the wrong underlying GM’s breach of fiduciary claim occurred. The most
obvious wrong alleged in the Amended Complaint is that FCA wrongly forced GM
into an unfair CBA with the help of Joseph Ashton. (AC 4] 99-100). As alleged by
GM, it reached a tentative deal with the UAW on October 25, 2015; the deal was
ratified by UAW membership on November 20, 2015, and it became effective on
November 23, 2015. Jd. { 99. GM knew that it had been wronged at the time it
entered into the deal, claiming that it was patterned after “the richest deal ever
negotiated by the UAW” (MC 4 133) and that it would cost GM “over $1 billion
more than the deal GM believed it had reached with the UAW.” (AC § 100) Even
calculating the accrual in GM’s favor, GM’s cause of action for breach of fiduciary
duty accrued as of the CBA effective date of November 23, 2015. In the absence of

tolling GM had, at the latest, until November 23, 2018 to bring this claim.

Alternatively, the wrong underlying the breach of fiduciary duty claim may
be considered Ashton’s misrepresentations on GM’s board of director
questionnaires, which allegedly disguised his participation in the watch kickback
scheme and the alleged CBA Scheme. AC Jf 119-122. According to the Amended

Complaint, the last of these questionnaires was completed on January 10, 2017. AC

{11942208:1} 7
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 12 of 21 PagelD: 794

q 119 Even if this final, allegedly misleading questionnaire response is deemed a
discrete wrong giving rise to a breach of fiduciary duty claim, the three-year statute
of limitations ran out on January 10, 2020, eight months before GM filed its original

claim in this action.

Ashton’s continuing receipt of kickback payments related to the CHR Scheme
during his time serving on GM’s board of directors might also be considered the
“wrong” underlying the breach of fiduciary duty claim. This theory would also be
unavailing: As alleged in the Amended Complaint, these payments stopped in the
fall of 2016. AC 752. A three-year limitations period beginning with the last such
payment would have run out in the fall of 2019. In the absence of tolling, GM’s
claim for breach of fiduciary duty is therefore untimely under any of these theories
of injury.

III. The Statute of Limitations Should Not be Tolled

A plaintiff may be able to toll the statute of limitations by two years if it
establishes the requirements of Michigan’s equitable tolling statute, MCL §
600.5855, which provides as follows:

If a person who is or may be liable for any claim fraudulently

conceals the existence of the claim or the identity of any person who

is liable for the claim from the knowledge of the person entitled to

sue on the claim, the action may be commenced at any time within

2 years after the person who is entitled to bring the action discovers,

or should have discovered, the existence of the claim or the identity

of the person who is liable for the claim, although the action would
otherwise be barred by the period of limitations.

{11942208:1} 8
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 13 of 21 PagelD: 795

MCL § 600.5855. Thus, by dint of the tolling statute, if Defendant Ashton
fraudulently concealed his breach of fiduciary duty, then GM had two years to file
its claim (but not the original three years) from the time it “discover[ed], or should
have discovered” the claim. Jd. As explained below, this does not save GM’s breach
of fiduciary claim because any plausible discovery occurred, at the latest, in
December 2017, and GM did not file its initial complaint in this action until

September 14, 2020.

GM Discovered Its Claim by December 2017 at the Latest
As alleged by GM, in July 2017 “the federal government unsealed a

superseding indictment against Alphons Iacobelli” which “detailed a years-long
pattern of illicit payments to and bribery of union officials by Iacobelli on behalf of
FCA and FCA NV.” AC 735. At some unspecified time later in 2017, but apparently
prompted by the Iacobelli indictment, “GM sought to interview Ashton related to
the government’s investigation into the CHR.” (dd. J 36) Per GM, Ashton
inappropriately rebuffed the interview request: “Despite GM policy requiring that
Ashton submit to such an interview, Ashton refused and hired criminal counsel. GM
advised Ashton that if he did not submit to an interview he would be acting
inconsistent with his obligations as a director.” Ud. J§ 36, 105) “Shortly thereafter,
in December 2017, Ashton resigned.” (Ud. § 36) By GM?’s own admission, it

subjectively believed that Ashton was acting “inconsistent with his obligations as a

{11942208:1} 9
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 14 of 21 PagelD: 796

director” (id. § 36) by refusing to submit to an interview, and hiring counsel, prior
to his resignation in December 2017. GM’s claim for breach of fiduciary duty,
however flawed, accrued when it developed its specific suspicion of Ashton in July
2017, or, at the latest, when Ashton “abruptly resigned” (id. J 9) from GM’s board

of directors in December 2017.

GM argues that its claim first accrued, for the purposes of the equitable tolling
statute, when the indictment of Michael Grimes was unsealed in the summer of 2019.
Opp. Br. 47-48. GM’s own allegations, read in the light of Michigan case law
interpreting § 600.5855, compel the conclusion that GM’s cause of action accrued
by December 2017. In Doe v. Archbishop, the Michigan Court of Appeals applied
§ 600.5855 in evaluating the claims of a plaintiff who alleged that the Archdiocese
had fraudulently concealed his claims of sexual abuse by the parish priest. 264 Mich.
App. at 634-638. The Court found that the plaintiff knew or should have known he
had a cause of action against the archdiocese years earlier, and rejected his claims as
untimely under the statute. Id. 646-647. The Court held that “[flor a plaintiff to be
sufficiently apprised of a cause of action, a plaintiff need only be aware of a possible
cause of action.” Doe, 264 Mich. App. at 643 (citing Moll v Abbott Laboratories,
444 Mich. 1, 5, 506 N.W.2d 816 (1993)), and that the discovery rule “applies to the
discovery of an injury, not to the discovery of a later realized consequence of the

injury.” /d. at 640. It was no defense that the plaintiff did not yet know “the details

{11942208:1} 10
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 15 of 21 PagelD: 797

by which to establish his cause of action,” id. at 647, because “[flor a cause of action
to accrue, the entire theory of the case need not be apparent, nor is certitude

required.” Id. at 646.

The elements of a cause of action for breach of fiduciary duty under Michigan
law are (1) the existence of a fiduciary duty, and (2) a breach of that duty, (3)
proximately causing damages. Delphi Auto. PLC v. Absmeier, 167 F. Supp. 3d 868,
884 (E.D.Mich. Mar. 1, 2016). As of December 2017, GM knew that Ashton had a
fiduciary duty to GM by virtue of his position on the board of directors, which
Ashton does not contest. It alleges that Ashton’s refusal to submit to an interview
about wrongdoing at the CHR was a violation of GM policy, and was “inconsistent
with his obligations as a director.” AC 4 36. While Ashton contests this, GM had a
“possible” claim that Ashton had breached his fiduciary duty. GM also believes,
and alleges in the Amended Complaint, that the compensation it paid to Ashton as a
director is recoverable as damages for this breach. See AC § 117. With this
knowledge (or belief) of duty, breach, and damages, GM knew about a possible
breach of fiduciary claim against Ashton in December 2017. GM’s claim accrued at
that point, whether or not it knew the extent of its alleged injuries or how it would
prove them. Doe, 264 Mich. App. at 640, 647. Even if Ashton fraudulently concealed

any wrongdoing prior to his departure from the GM board, which he contests, GM’s

{11942208:1} 1
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 16 of 21 PagelD: 798

claim accrued by December 2017 and it had only until December 2019 to bring this

claim.

GM’s Lack of Diligence Defeats Its Fraudulent Concealment Theory

Even if GM could establish that the relevant “discovery” for purposes of the
equitable tolling statute was the unsealing of the Grimes indictment in the summer
of 2019, Opp. Br. 47-48, GM cannot benefit from the Michigan equitable tolling
statute unless it can establish its “exercise of due diligence until discovery of the
facts.” Opp. Br. 46-47; State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy,
LLC, 107 F. Supp. 3d 772, 793 (E.D. Mich. 2015). GM has failed to allege facts
supporting diligence, with respect to either the watch kickback scheme, or the

discovery of the alleged offshore accounts.

GM suggests that its diligence included pushing aggressively for discovery in
the Michigan Action, and that the denial of its requests delayed its discovery of the
offshore account evidence. Karis Dec. § 11. But the facts place the blame for GM’s
lack of diligence squarely with GM. GM did not issue discovery demands or bring
its discovery motion in the Michigan Action until January 2020, see Michigan ECF
Nos. 31, 40, 48-2, 55, or hire its private investigators until April 2020. (Karis Dec.
8). All of this activity occurred more than two years after Ashton resigned from
GM’s board of directors in December 2017. As one federal appeals court has

observed in a similar analysis, “a plaintiff who does nothing for two years is not

{11942208:1} 12
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 17 of 21 PagelD: 799

diligent.” Villareal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 972 (11th Cir.

2016).

With respect to its discovery of Ashton’s involvement in the commemorative
watch scheme, GM also fails to allege any real diligence following Ashton’s
resignation from the GM Board in December 2017. AC {ff 35-36. GM does not
allege that it took any action whatsoever to follow up with him, to investigate his
activities at the CHR, to investigate the vendor of the watches, or anything else. It
did none of these things in the two years following Ashton’s abrupt resignation from
the GM board, despite wanting to interview him in 2017 “related to the government’s
investigation into the CHR.” AC ¥ 36. GM knew at that time that Ashton had served
on the board of the GM-funded CHR during the relevant period, and was
“responsible for or had influence over the approval of contracts.” Jd. 43. Rather
than investigate its suspicions that Ashton was involved in wrongdoing at the CHR,
it appears that GM prioritized its RICO lawsuit against the Fiat Chrysler entities and
Alphons Iacobelli throughout 2018 and 2019, and simply forgot about Ashton. GM
has not alleged the necessary diligence, under the strictures of MCL § 600.5855, to

advance the “discovery” of its breach of fiduciary claim to 2019.

Ashton’s Mere Silence is Not Fraudulent Concealment

Irrespective of the discovery date, GM has failed to establish that it is entitled

to equitable tolling for an additional, independent reason. Under Michigan law, in

{119422081} 13
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 18 of 21 PagelD: 800

order to establish fraudulent concealment, “[t]he plaintiff must prove that the
defendant committed affirmative acts or misrepresentations that were designed to
prevent subsequent discovery. Mere silence is insufficient.” Si//s, 220 Mich. App.
at 310 (emphasis added); Doe, 264 Mich. App. at 645 (same). The only acts of
fraudulent concealment that GM alleges against Ashton are that, while serving as a
member of GM’s board of directors, he failed to disclose his involvement in the
watch scheme, including his ongoing receipt of kickback payments, AC 4 51, 103,
105, and that he did not disclose the purported FCA Bribery scheme. /d. JJ 91, 106.
These failures to affirmatively confess to the kickback scheme (and to expose a
purported bribery scheme which GM has not proved existed) are insufficient to
establish fraudulent concealment under Michigan law. See Sills, supra, 220 Mich.
App. at 310. GM has successfully argued in other litigation that a defendant’s
“failure to ‘own up’ to the alleged conspiracy .. . is plainly insufficient to support
tolling based on fraudulent concealment.” Groth-Hill Land Co. v. Gen. Motors LLC,
2013 U.S. Dist. LEXIS 103039, at *22-*23 (N.D. Cal. July 23, 2013). The Sixth
Circuit Court of Appeals has recently confirmed this common-sense standard. In
Precious Creation, Inc. v. Mercantile Bank Mortg. Co., LLC, 731 Fed. App’x 498
(6th Cir. 2018), that Court explained that fraudulent concealment “requires a
showing of affirmative concealment; mere silence or unwillingness to divulge

wrongful activities is not sufficient . . . Instead, there must be some trick or

{11942208:1} 14
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 19 of 21 PagelD: 801

contrivance intended to exclude suspicion and prevent inquiry.” Id. at 501. GM

alleges no “trick or contrivance” by Mr. Ashton, merely silence.

The myriad misdeeds pleaded by GM in its fraudulent concealment
allegations, the “misstatements, false testimony, tax fraud, and other contrivances”
(AC 4 107), were all committed by other actors, not the Defendant Joseph Ashton.
See AC §§ 107(b)-(i), 109(a)-(g). | This conduct of other actors cannot form the
basis of a fraudulent concealment argument. See Phinney, 222 Mich. App. at 562-
563 (“The plaintiff must plead in the complaint the acts or misrepresentations that
comprised the fraudulent concealment and must prove that the defendant committed
affirmative acts of misrepresentations that were designed to prevent subsequent
discovery.”); Sills, 220 Mich. App. at 310. For all these reasons, GM has not
established fraudulent concealment, and is not entitled to equitable tolling of its

claim for breach of fiduciary duty beyond December 2019.

CONCLUSION
The Court should dismiss GM’s claim for breach of fiduciary duty with

prejudice.

{11942208:1} 15
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 20 of 21 PagelD: 802

July 12, 2021

{11942208:1}

16

Respectfully submitted,

/s/ Rodman E. Honecker
Rodman E. Honecker, Esq.
WINDELS MARX LANE &
MITTENDORF, LLP

120 Albany Street Plaza

New Brunswick, NJ 08901
rhonecker@windelsmarx.com

Attorneys for Defendant Joseph
Ashton
Case 1:20-cv-12659-RBK-SAK Document 38 Filed 07/12/21 Page 21 of 21 PagelD: 803

CERTIFICATE OF SERVICE
[ hereby certify that on July 12, 2021, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing to all parties of record, and I hereby certify that I have mailed by United

States Postal Service the papers to the following non-ECF participants: None.

Respectfully submitted,

/s/ Rodman E. Honecker
Rodman E. Honecker, Esq.
WINDELS MARX LANE &
MITTENDORF, LLP

120 Albany Street Plaza

New Brunswick, NJ 08901
rhonecker@windelsmarx.com

Attorneys for Defendant Joseph
Ashton

July 12, 2021

{11942208:1} 17
